DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
While applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) is acknowledged, applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows: the later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a)/1st par., except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).  The disclosure of the prior-filed (on 12/30/16) application, US Prov’l Appl’n 62/440,550, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a)/1st par. at least for claim 1’s recitations of an X anion and the “(O)” (i.e. oxygen/oxide) group in the claimed formula.  As such, the effective filing date applied for claim 1 et seq. is 12/29/17, i.e. the filing date of the parent application PCT/US2017/068995.

Claim Rejections
Claim 3 is objected to for the following informalities: “0 and” should be changed to “0, wherein two nitrogen-containing molecules are present, and” for consistency and clarity.
Claim 7 is objected to for the following informalities: “a porous crystalline” should be changed to “a porous crystalline material” for clarity.
Appropriate correction of the foregoing objections is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b)/2nd par. as being indefinite for failing to particularly point out and distinctly claim the subject matter that the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant) regards as the invention.
Claim 1 recites “one or more nitrogen-containing functional molecules,” and then also recites “wherein said one or two functional molecules”.  The foregoing renders claim 1 indefinite and rejected under 35 U.S.C. 112(b)/2nd par. as such because i) “said one or two functional molecules” (emphasis Examiner’s) lacks sufficient antecedent bases, since the claim rather recites “one or more nitrogen-containing functional molecules,” and ii) the claim presents an internal contradiction/inconsistency since the first-quoted recitation’s range is “one or more” (which includes 1, 2, 10, etc.) while the second-quoted recitation’s range is “said one or two” (which only includes 1 or 2).  See Trs. of Columbia Univ. v. Symantec Corp., 117 USPQ2d 1659, 1665 (Fed. Cir. 2016) (stating that an internally contradictive/inconsistent claim is indefinite and thus properly rejected as such under 35 U.S.C. 112(b)/2nd par.).
Applicant is hereby advised that, as independent claim 1 is rejected for deficiencies under 35 USC 112(b)/2nd par., all claims depending therefrom also contain such deficiencies and are likewise rejected (unless the deficiencies are resolved by the dependent claim’s own limitations) - cure thereof is required for any and all claims affected even if any such claim were otherwise found allowable.  See, e.g., In re Jolly, 80 USPQ 504, 504-05 (CCPA 1949) (holding that dependent claims of indefinite claims are thusly indefinite), and Ex parte Kristensen, 10 USPQ2d 1701, 1702-04 (BPAI 1989) (same); 35 USC 112(d)/4th
Claim 3 recites “two of the functional molecules are coordinated to the M” (emphasis Examiner’s) and depends from claim 1, which recites “M3…”  However, it is unclear whether “the M” in claim 3 means that i) two such molecules are coordinated to each of the three M cations (i.e. six such molecules present per structural/formula unit of the claimed complex), or that ii) two such molecules are coordinated to all three M cations, collectively (i.e. two such molecules are coordinated to a cluster of all three M cations per structural/formula unit of the claimed complex).  The foregoing creates confusion as to the claimed scope and how to avoid infringement thereof (MPEP 2173.02 & 2173.02 II), rendering claim 3 rejected for indefiniteness under 35 U.S.C. 112(b)/2nd par.  While interpretation i) has been applied for examination purposes (MPEP 2173.06), this rejection nevertheless needs addressing.
Claims 9-11 all recite “wherein L is” and depend from claim 1, but claim 1 does not recite “L”.  The foregoing renders claims 9-11 indefinite and rejected under 35 U.S.C. 112(b)/2nd par. as such.  While the claim has been interpreted for examination purposes (MPEP 2173.06) as instead depending from claim 8, these rejections nevertheless need addressing.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8, 10, 15, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the 2008 Hwang et al. article (incl. the Supporting Info. “SI” sheets thereof) (“Hwang”).  Regarding claims 1-2, 4-8, and 10, Hwang discloses crystalline, porous, dehydrated Cr(III) terephthalate MIL-101 that is functionalized with either ethylenediamine (“ED”) or See Hwang at, e.g., pp. 4144-45 (bridging par.) to 4145-46 (bridging par.), p. 4147 (Experim’l), SI Experim’l §1-2; Table 1; Figs. 1 and S8 (i.e. SI Fig. 8).  While Hwang discloses that its pre-dehydration, pre-functionalization Cr(III) terephthalate MIL-101 has the formula Cr3(F,OH)(H2O)2O[(O2C)-C6H4-(CO2)]3.nH2O (n = ~25), it is reasonably concluded that Hwang’s vacuum heat treatment results in the pre-functionalization formula Cr3(F,OH)O[(O2C)-C6H4-(CO2)]3.1  See id. at, e.g., pp. 4144-45 (bridging par.) to 4145-46 (bridging par.).
Regarding claim 3, Hwang also discloses ED-MIL-101(D), which is defined as “ED-grafted MIL-101[(Cr)] obtained by two times higher ED concentration than that in ED-MIL-101[(Cr)].”  See id. at, e.g., Table 1.
Regarding claim 15, Hwang’s DETA-MIL-101(Cr) and ED-MIL-101(D) appear to have an avg. pore diameter within the claimed range.  See id. at, e.g., Fig. 3 (most, if not all, >0 data points in lines b) and d) are between ~10 to ~20 Å).
Regarding claim 17, Hwang’s DETA-MIL-101(Cr) and ED-MIL-101(D) respectively have BET surface areas of 3,215 and 3,257 m2/g.  See id.

Claims 1-8, 10, and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the 2016 Li et al. article (incl. the Supporting Info. “SI” sheets thereof), as illustrated by Hwang.2  Regarding claims 1-2, 4-8, 10, and 13-14, Li discloses crystalline, porous, dehydrated Cr(III) monosodium 2-sulfoterephthalate MIL-101 that is functionalized with either tris(2-aminoethyl)amine (“TAEA”) or triethylenetetramine (“TETA”) (aka hexamethylenetetramine 3H(Cr) and TETA-MIL-101-SO3H(Cr) complexes.  See Li at, e.g., pp. 2833-34 (“Results and Discussion” and “Alkylamine structure” sections) and 2838-39 (all parts of “Experimental Section”); Figs. 2, S1 (i.e. SI Fig. 1), and S7.  While Li is silent as to the formula of its pre-dehydration, pre-functionalization Cr(III) monosodium 2-sulfoterephthalate MIL-101, it is reasonably expected to be Cr3(F,OH)(H2O)2O[(SO3H)-C6H4-(CO2)2]3.nH2O (n = ~25) (see Hwang at, e.g., pp. 4144-45 (bridging par.) to 4145-46 (bridging par.)); upon conducting Li’s vacuum heat treatment (similar to Hwang’s), Li’s pre-functionalization formula is reasonably expected to be Cr3(F,OH)O[(SO3H)-C6H4-(CO2)2]3 (i.e. water losses are reasonably expected to mirror Hwang’s).  See Li at, e.g., pp. 2838-39 (all parts of “Experimental Section”); Hwang at, e.g., pp. 4144-45 (bridging par.) to 4145-46 (bridging par.).
Regarding claim 3, Li’s TAEA-MIL-101-SO3H(Cr) and TETA-MIL-101-SO3H(Cr) complexes comprise two equivalents of TAEA and TETA, respectively.  See Li at, e.g., pp. 2833-34 (“Alkylamine structure”); Fig. 3.
Regarding claim 15, Li’s TAEA-MIL-101-SO3H(Cr) complex appears to show an avg. pore diameter of ~12.5 to ~22 Å.  See Li at, e.g., Fig. S8 (most, if not all, of the >0 data points in the lower data line, which corresponds to 2 eq. TAEA-modified MIL-101-SO3H(Cr), are between ~12.5 and ~22 Å).

Claim Rejections - 35 USC § 102/103 and 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In considering the obviousness rejections below, the applicant should note that the person having ordinary skill in the art at the time of the effective filing date of the claimed invention has the capability of understanding the scientific and engineering principles applicable to the claimed invention.  The references of record in the application reasonably reflect this level of skill.
Claims 16-20 are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by Li as illustrated by Hwang3, or, in the alternative, under AIA  35 U.S.C. 103 as being unpatentable over the same.  Regarding claims 16-20, Li’s teachings (as illustrated by Hwang) are as detailed above.  Since claims 16-20 are considered to only recite property limitations, Li’s TAEA-MIL-101-SO3H(Cr) and/or TETA-MIL-101-SO3H(Cr) complexes are considered to meet/satisfy said claims, since Li’s complexes anticipate claim 1’s structural limitations (from which claims 16-20 depend but do not set forth any additional structural limitations).  See In re Best, 562 F.2d 1252, th par. for failing the two-way infringement test (MPEP 608.01(n)III) since they could conceivably be infringed without also infringing their base claim.  Additionally and/or alternatively, the presence of claims 16-20’s properties would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, since Li’s complexes anticipate claim 1’s structural limitations as detailed above.  This conclusion of obviousness is buttressed by the Federal Circuit’s holding that “[w]hen a chemical composition is claimed, a prima facie case of obviousness under Section 103 may be established by [the prior art’s teaching of] a 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
similar composition, the presumption being that similar compositions have similar properties.”  See, e.g., In re Soni, 54 F.3d 746, 34 USPQ2d 1684, 1687 (Fed. Cir. 1995) (internal citations omitted); Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985); MPEP 2112.01 I-II; MPEP 2144.09 I, citing In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979).

Claims 16 and 18-20 are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by Hwang, or, in the alternative, under AIA  35 U.S.C. 103 as being unpatentable over the same.  Regarding claims 16 and 18-20, Hwang’s teachings are as detailed above.  Since claims 16 and 18-20 are considered to only recite property limitations, Hwang’s ED-MIL-101(Cr) and DETA-MIL-101(Cr) complexes are considered to meet/satisfy said claims, since Li’s complexes anticipate claim 1’s structural limitations (from which claims 16-20 depend but do not set forth any additional structural limitations).  In re Best; MPEP 2112.01.  Were it otherwise, claims 16 and 18-20 would be rejected under 35 U.S.C. 112(d)/4th par. for failing the two-way infringement test (MPEP 608.01(n)III) since they could conceivably be infringed without also  In re Soni; Titanium Metals Corp. v. Banner; MPEP 2112.01 I-II; MPEP 2144.09 I, citing In re Payne.  Specifically regarding claim 16, Hwang’s disclosure that its ED-MIL-101(Cr) is thermally stable “at least up to 473 K,” is considered to support the conclusion that the claim’s stability property is present and/or would reasonably be considered obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, notwithstanding Hwang’s silence as to the duration of its ≤473 K heating.  See Hwang at, e.g., pp. 4145-46 (bridging par.); Fig. S3(a).

Conclusion
Any inquiry concerning this communication or earlier communications from Examiner should be directed to DANIEL BERNS whose telephone number is (469)295-9161. Examiner can normally be reached M-F 8:30-5:00 (Central).  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach Examiner by telephone are unsuccessful, Examiner’s supervisor, Keith Walker can be reached on (571) 272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANIEL BERNS/ December 1, 2021
Primary Examiner
Art Unit 1736




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Note: the formula’s (F,OH) subunit is understood to mean “F or OH” rather than “F and OH”.  See Hwang at, e.g., Fig. 1B (green atom at 12 o’clock position is labeled as “OH,F” but only one such green atom is present).
        2 Since Hwang is only cited as illustrating certain properties/aspects of Li’s MOF formula despite Li’s silence thereon, rejection under 35 U.S.C. 102(a) is proper even though an additional reference is cited.  MPEP 2131.01 III.
        3 See fn. 2, above, vis-à-vis the anticipation rejection; Hwang is not meant to be combined with Li for the obviousness rejection.